DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 	The corrections (underlined) to claims 1 and 11 to fix typographical errors as below.
 	Claim 1. 	A method of patterning a substrate, comprising: 
providing a first layer directly on a second layer in the substrate, the first layer comprising a plurality of holes, isolated from one another, the second layer comprising a continuous layer or a semicontinuous layer, extending under a portion of the first layer and having an upper surface that is exposed within the at least one hole in the first layer; and 
directing first ions in a first exposure to the first layer and the upper surface of the second layer along a trajectory, the trajectory forming a non-zero angle of incidence with respect to a perpendicular to the substrate plane, wherein the trajectory is aligned along a first direction within the plane of the substrate, the first exposure comprising a reactive ion etch, wherein the first exposure increases a first hole dimension of the plurality of holes by selectively etching the plurality of holes along the first direction, with respect to a second direction, perpendicular to the first direction.
 	Claim 11.  	The method of claim 10, wherein the trajectory forms a non-zero angle of incidence with respect to a perpendicular to the substrate plane, wherein the trajectory is aligned along the first direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



7/27/2022